DETAILED ACTION

1.	This Office Action is in response to the amendment filed on Apr. 01, 2022. Claims 1, 5-9, 11, 13 and 14 are amended. New claims 16-20 are added. Therefore, claims 1-20 are presented for examination. Now claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Applicant’s arguments
3.	Applicant’s arguments are persuasive regarding the rejection of the claims 1-15 under 35 USC 101. Therefore, the rejection of the claims 1-15 under 35 USC 101 are withdrawn. 
4.	Applicant’s arguments regarding the rejection of the claims under 35 USC 102 and 103 are moot in view of new ground of rejection since they are based on newly added limitations of the claims which is addressed in rejection rendered. 
Examiner further refers to the following MPEP citations when responding to an office action:
¶ 7.37.11    Unpersuasive Argument: General Allegation of Patentability
Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
¶ 7.37.12    Unpersuasive Argument: Novelty Not Clearly Pointed Out
Applicant’s arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
¶ 7.37.13    Unpersuasive Argument: Arguing Against References Individually
In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1-3, 5-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. U.S. 2016/0028737 hereinafter “Srinivasan” Published Jan. 28, 2016 in view of Mathew et al. US 7,685,206 hereinafter “Mathew” Patented Mar. 23, 2010. 

Regarding claim 1, Srinivasan teaches: A device (Srinivasan, see FIG. 16 items 1602, 1604, and 1606 along with ¶ [0144]), comprising: 
a communications interface to communicate data with a network (Srinivasan, ¶¶ [0049-0050 and 0174]); and
a hardware processor connected to the communications interface (Srinivasan, first see ¶ [0184], then see ¶¶ [0186-0187]), 
the hardware processor to generate an access request and communicate the access request to an authorization service via the communications interface (Srinivasan, first see ¶ [0053], “Client application 308 includes an OAuth client API 310. OAuth client 320 includes an OAuth client engine 322, a resource registry 324, a local application registry 326, and a token registry 328. Resource server 304 and OAuth authorization server 306 interact with each other. Resource server 304 and OAuth client 320 interact with each other”, then see ¶¶ [0054, 0059 and 0186-0187], “enabling client application 308 to interact with a variety of different resource servers. Resource registry can indicate, for example, the different sets of scopes recognized by each different type of resource server. Consequently, client application 308 is able to request access corresponding to a particular scope recognized by resource server 304”),
the access request including a requested scope of access to a resource available on the network (Srinivasan, see ¶ [0054], “Consequently, client application 308 is able to request access corresponding to a particular scope recognized by resource server 304, and this particular scope may be specified in the consent request that OAuth authorization server 306 sends to resource owner 302 on behalf of client application 308”, then see ¶ [0066], “The OAuth authorization server can use this identity domain prefix in order to determine which particular OAuth service profile, from the multiple sets of OAuth service profiles that the server maintains, applies to a particular client application”), 
the hardware processor further to receive an access token from the authorization service (Srinivasan, see ¶¶ [0142-0143], “the OAuth authorization server sends, to the service from which the mobile application previously received the device token, both the device token and a notification that specifies a first encrypted part of the client registration token. The service subsequently can verify the authenticity of the device token and push the notification, including the first encrypted part of the client registration token, to the application on the mobile device”; “The mobile device subsequently can receive both encrypted parts of the client registration token, decrypt each part, and combine the decrypted parts into the complete client registration token. Thereafter, the mobile device can store the client registration token and use the client registration token as described above in connection with FIG. 14 to achieve single sign-on functionality for interrelated applications that execute on that mobile device”), 
the access token containing a scope expression comprising a personal data policy of an authorized scope of access to the resource, the scope expression limiting access to target data at the resource (Srinivasan, see ¶ [0044] which disclose access to target data (particular folder of photos or other resources) can be limited for access), the hardware processor further to request access to the resource with the access token containing the scope expression comprising the personal data policy (Srinivasan, see ¶¶ [0142-0143]). 
Srinivasan does not explicitly disclose the personal data policy establishing whether the target data contains personal data and a type of the personal data contained. However Mathew disclose the personal data policy establishing whether the target data contains personal data and a type of the personal data contained (Mathew, see col. 4, lines 5-24 disclose target data and definition of  such data based on queries, col. 4, lines 26-36 disclose policy and rules governing such target data; and col. 11, lines 31-33 disclose that authorization field may include resource type (personal data); col. 12, lines 27-29 disclose the resource type can have a name and property identification (type of property (type of personal data)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srinivasan with the teaching of Mathew because the use of Mathew’s idea (Mathew, col. 11, lines 31-33; col. 12, lines 27-29)) could provide Srinivasan (Srinivasan, abstract) the ability to perform authorization and access control based on target resources based on definition and types of such data (Mathew, abstract).

Regarding claim 2, Srinivasan teaches all the limitations of claim 1. Srinivasan does not explicitly teach: wherein the scope expression augments a scope with a policy string that is selected from a set of predefined policy strings indicative of different personal data policies 
However Mathew teaches: wherein the scope expression augments a scope with a policy string that is selected from a set of predefined policy strings indicative of different personal data policies 
(Mathew, see col. 23 lines 38-58, “GrantRole binds a role, specified by scope name and governed by a specified policy, to a source scope for the specified target scope … The caller possesses ClaimEnumRoles on the source scope and the resulting BindingListXML is filtered to only include those involving resources for which the caller possesses ClaimEnumBindings. EnumSourcesByRole returns an XML document containing the list of Source Scopes assigned the specified role. The caller owns ClaimEnumRoles on the target scope”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srinivasan with the teaching of Mathew because the use of Mathew’s idea (Mathew, abstract) could provide Srinivasan (Srinivasan, abstract) the ability to perform binding expression scope via different personal data, “the source scope and the resulting BindingListXML is filtered to only include those involving resources for which the caller possesses ClaimEnumBindings. EnumSourcesByRole returns an XML document containing the list of Source Scopes assigned the specified role” (Mathew, col. 23 lines 38-58).

Regarding claim 3, the combination of Srinivasan and Mathew teach all the limitations of claim 2. Further Srinivasan teaches: wherein the different personal data policies include two or more of personal identifiable information, personal credit information, personal health information, and personal financial information (Srinivasan, see ¶ [0081], “a particular policy engine has access to the user identity store of each tenant that subscribes to a service that is provided by the resource server that executes that particular policy engine. Thus, the policy engine can obtain, from the user identity store, the attributes of the client or user specified in the authorization token request … These selected policies can specify various scopes of access relative to various client or user attributes. The policy engine can evaluate the selected policies relative to the attributes that are associated with the identity read from the user identity store”; then see ¶ [0118-0119]).

Regarding claim 5, Srinivasan teaches all the limitations of claim 1, Srinivasan further in previous claims teaches user interface and processor display at user interface. Further Srinivasan teaches: wherein the hardware processor is further to display a representation of the personal data policy at the user interface (Srinivasan, see ¶¶ [0046 and 0118], “if client application 204 requests access to a particular resource ( or a particular scope including that resource) from resource server 210, then resource server 210 may redirect the request to OAuth authorization server 220. OAuth authorization server 220 may invoke user consent orchestration 226 in order to ask resource owner 202 to verify that client application 204 should be granted access to the particular resource ( or particular scope)”; “from a user, permission for the application to access personal information that the website maintains about the user, such as the user's contact list”, see also claim 5 of Srinivasan). 

Regarding claim 6, Srinivasan teaches: A network component (Srinivasan, see ¶ [0039]), comprising: 
a communications interface to communicate data with a network (Srinivasan, ¶¶ [0049-0050 and 0174]); and
a hardware processor connected to the communications interface (Srinivasan, first see ¶ [0184], then see ¶¶ [0186-0187]), 
the hardware processor to enforce personal data policy on request received via the communications interface (Srinivasan, see ¶¶ [0054, 0118 and 0186-0187], “enabling client application 308 to interact with a variety of different resource servers. Resource registry can indicate, for example, the different sets of scopes recognized by each different type of resource server. Consequently, client application 308 is able to request access corresponding to a particular scope recognized by resource server 304”),
the request including an access token generated by an authorization service to provide access by a client application to a resource via the network (Srinivasan, see ¶ [0039], “Inasmuch as certain embodiments may include multiple different or separate resource servers, token scope registry 114 can store mapping between different resource servers and different scopes. Furthermore, in one embodiment of the invention, each scope is mapped to a separate token within token-scope registry 114. Thus, by reference to token-scope registry 114, resource server 122 can determine the set of operations and the set of resources that are mapped to a particular token presented to resource server 122 by client application 104”), 
the processor further to receive an access token from the authorization service (Srinivasan, see ¶ [0049], “When client application 204 makes a request of OAuth authorization server 220, OAuth authorization server 220 makes responsive calls to the APIs related to that request. These calls may involve calls to customer-coded components that generate access tokens and provide those access tokens to client application 204”), 
the access token containing a scope expression indicative of the personal data policy (Srinivasan, see ¶¶ [0039 and 0118], “resource server 122 stores, in token-scope registry 114, indications of the scopes that resource server 122 recognizes. Each such scope can be indicative of a different set of operations … performed relative to a different set of resources stored on resource server 122”; also see claim 1 of Srinivasan);
the scope expression limiting access to target data at the resource (Srinivasan, see ¶ [0044] which disclose access to target data (particular folder of photos or other resources) can be limited for access). 
Srinivasan does not explicitly disclose the personal data policy establishing whether the target data contains personal data and a type of the personal data contained. However Mathew disclose the personal data policy establishing whether the target data contains personal data and a type of the personal data contained (Mathew, see col. 4, lines 5-24 disclose target data and definition of  such data based on queries, col. 4, lines 26-36 disclose policy and rules governing such target data; and col. 11, lines 31-33 disclose that authorization field may include resource type (personal data); col. 12, lines 27-29 disclose the resource type can have a name and property identification (type of property (type of personal data)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srinivasan with the teaching of Mathew because the use of Mathew’s idea (Mathew, col. 11, lines 31-33; col. 12, lines 27-29)) could provide Srinivasan (Srinivasan, abstract) the ability to perform authorization and access control based on target resources based on definition and types of such data (Mathew, abstract).

Regarding claim 7, Srinivasan teaches all the limitations of claim 6. Further Srinivasan teaches: wherein the hardware processor is to allow or deny the request based on the scope expression comprising the personal data policy (Srinivasan, see ¶¶ [0046 and 0118], “the scope to which client application 204 is seeking access, and provides resource owner 202 with the opportunity to consent to or decline access of that scope … OAuth authorization server 220 may ask resource owner 220 to verify that client application 204 should be granted access specified by the particular scope (as indicated in resources & scopes registry 224), including the particular resource”). 

Regarding claim 8, Srinivasan teaches all the limitations of claim 7. Further Srinivasan teaches: wherein the hardware processor is to allow or deny the request further based on a region of the request (Srinivasan, first see ¶ [0110], “Sometimes, a tenant might want users defined within its identity domain to be authenticated based on information that is more dynamic that just a static identity and password. For example, a tenant might want its users to be authenticated based on current geographical locations from which those users are seeking access, or the Internet Protocol (IP) address from which those users are seeking access, or the time of day at which those users are seeking access. The use of such dynamic information in order to perform authentication is the basis of adaptive access”, then see ¶¶ [0046 and 0118]). 

Regarding claim 9, Srinivasan teaches all the limitations of claim 1. Further Srinivasan teaches: wherein the hardware processor executes a policy rule to evaluate the personal data policy (Srinivasan, first see ¶ [0081], “The policy engine can then select, from the set of policies determined to be pertinent to the authorization token request, policies that are applicable to the service specified in the authorization token request. These selected policies can specify various scopes of access relative to various client or user attributes. The policy engine can evaluate the selected policies relative to the attributes that are associated with the identity read from the user identity store”). 

Regarding claim 10, this claim defines an apparatus claim that corresponds to device claim 2 and does not define beyond limitations of claim 2. Therefore, claim 10 is rejected with the same rational as in the rejection of claim 2. 

Regarding claim 11, Srinivasan teaches: An authorization server (Srinivasan, see ¶ [0043]), comprising: 
a communications interface to communicate data with a network (Srinivasan, ¶¶ [0049-0057, 0144, and 0174]); and
a hardware processor connected to the communications interface (Srinivasan, first see ¶ [0184], then see ¶¶ [0186-0187]), 
the hardware processor to generate an access token in response to a request received from a client application via the network (Srinivasan, see ¶ [0039], “resource server 122 stores, in token-scope registry 114, indications of the scopes that resource server 122 recognizes …”), 
the request including a requested scope of access by the client application to a resource available on the network (Srinivasan, see ¶¶ [0039 and 0054], “Consequently, client application 308 is able to request access corresponding to a particular scope recognized by resource server 304, and this particular scope may be specified in the consent request that OAuth authorization server 306 sends to resource owner 302 on behalf of client application 308”), 
the hardware processor further to generate the access token to contain a scope expression comprising a personal data policy of an authorized scope of access to the resource (Srinivasan, see ¶ [0045] where disclose different token with different scope and access according to scope( access according to policy)), the scope expression limiting access to target data at the resource (Srinivasan, see ¶ [0044] which disclose access to target data (particular folder of photos or other resources) can be limited for access),
 the hardware processor further to communicate the access token to the client application via the network (Srinivasan, see ¶¶ [0039], “Resource server 122 can limit the operations performed by client application 104 relative to resources maintained by resource server 122 to those operations specifically indicated by the set of operations mapped to the particular token”).
Srinivasan does not explicitly disclose the personal data policy establishing whether the target data contains personal data and a type of the personal data contained. However Mathew disclose the personal data policy establishing whether the target data contains personal data and a type of the personal data contained (Mathew, see col. 4, lines 5-24 disclose target data and definition of  such data based on queries, col. 4, lines 26-36 disclose policy and rules governing such target data; and col. 11, lines 31-33 disclose that authorization field may include resource type (personal data); col. 12, lines 27-29 disclose the resource type can have a name and property identification (type of property (type of personal data)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srinivasan with the teaching of Mathew because the use of Mathew’s idea (Mathew, col. 11, lines 31-33; col. 12, lines 27-29)) could provide Srinivasan (Srinivasan, abstract) the ability to perform authorization and access control based on target resources based on definition and types of such data (Mathew, abstract).

Regarding claim 12, Srinivasan teaches all the limitations of claim 11. Further Srinivasan teaches: wherein the scope expression augments a scope with a policy string indicative of the personal data policy (Srinivasan, first see¶ [0078], “In response to locating, in the domain service profile for the identity domain to which a particular client belongs, a particular client-to service binding that specifies both the client ( or user thereof) and the service specified within an authorization token request, cloud-wide OAuth authorization server 502 determines the service callback URL for the particular resource server that provides that service. Cloud-wide OAuth authorization server 502 then forwards the authorization token request over Internet 514 to the resource server having that service callback UR”, then see ¶ [0081 and 0118], “The policy engine can then select, from the set of policies determined to be pertinent to the authorization token request, policies that are applicable to the service specified in the authorization token request. These selected policies can specify various scopes of access relative to various client or user attributes. The policy engine can evaluate the selected policies relative to the attributes that are associated with the identity read from the user identity store”). 

Regarding claim 13, this claim defines an apparatus claim that corresponds to device claim 2 and does not define beyond limitations of claim 2. Therefore, claim 13 is rejected with the same rational as in the rejection of claim 2. 

Regarding claim 14, Srinivasan teaches all the limitations of claim 12. Further Srinivasan teaches: wherein the hardware processor is to insert the policy string into the scope expression of the access token (Srinivasan, see ¶¶ [0046 and 0118], “OAuth authorization server 220 to grant an access token to client application 204. For example, if client application 204 requests access to a particular resource (or a particular scope including that resource) from resource server 210, then resource server 210 may redirect the request to OAuth authorization server 220. OAuth authorization server 220 may invoke user consent orchestration 226 in order to ask resource owner 202 to verify that client application 204 should be granted access to the particular resource (or particular scope). In an embodiment, user consent orchestration 226 indicates, to resource owner 202, the scope to which client application 204 is seeking access, and provides resource owner 202 with the opportunity to consent to or decline access of that scope”; “an application that is integrated with a website, such as a social media website or an e-mail website, might request, from a user, permission for the application to access personal information that the website maintains about the user, such as the user's contact list. The user can grant or deny this permission. The process by which an application asks for such permission is consent management. The permission, if granted, is consent. At the time that the application requests consent from the user, the website typically will authenticate the user”). 

Regarding claim 16, Srinivasan teaches all the limitations of claim 1. Further Srinivasan teaches wherein the hardware processor is further to communicate the access request to the authorization service by a client application submitting the access request to the authorization server, and the personal data policy is based on the client application (Srinivasan, see FIG.1 and 4).

Regarding claim 17, Srinivasan teaches all the limitations of claim 1. Further Srinivasan teaches wherein the hardware processor is further to communicate the access request to the authorization service by a client application submitting the access request to the authorization server, and the client application is assigned the personal data policy particular to one or more of the client application (Srinivasan, see FIG.1 and 4] and a type of the client application (Srinivasan, see FIG.3, item 326; FIG.8, items 820,822; ¶¶ [0055]).

Regarding claim 18, Srinivasan teaches all the limitations of claim 6. Further Srinivasan teaches wherein the request is received from a client application, and the personal data policy is based on the client application (Srinivasan, see FIG.4, items 402-408).

Regarding claim 19, Srinivasan teaches all the limitations of claim 11. Further Srinivasan teaches wherein the request is received from a client application, and the personal data policy is based on the client application (Srinivasan, see ¶¶ [0054]).

Regarding claim 20, Srinivasan teaches all the limitations of claim 11. Further Srinivasan teaches wherein the request is received from a client application, and the hardware processor is further to assign the personal data policy particular to one or more of the client application (Srinivasan, see FIG.1 and 4; ¶¶ [0054]) and a type of the client application (Srinivasan, see FIG.3, item 326; FIG.8, items 820,822; ¶¶ [0055]).

10.	Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. U.S. 2016/0028737 hereinafter “Srinivasan” Published Jan. 28, 2016 in view of Mathew et al. US 7,685,206 hereinafter “Mathew” Patented Mar. 23, 2010, and further in view of Lorenzo et al. US 2014/0040993 hereinafter “Lorenzo” Published Feb. 6, 2014. 

Regarding claim 4, Srinivasan and Mathew teach all the limitations of claim 1. Srinivasan does disclose access token is OAuth authorization throughout the specification, but Srinivasan as modified do not explicitly teaches: wherein the access token is an OAuth 2.0 token
However, Lorenzo teaches: wherein the access token is an OAuth 2.0 token (Lorenzo, see ¶¶ [0012-0017]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Srinivasan as modified with the teaching of Lorenzo because the use of Lorenzo’s idea (Lorenzo, ¶ [0001]) could provide Srinivasan as modified (Srinivasan, abstract) the ability to provide access token that is an OAuth 2.0 token, “the flow starts with the Authorization Request to the Service. In this request, instead of including the Request Token, the consumer identification is sent, as it will be shown in FIG. 2. There are several OAuth 2.0” (Lorenzo, see ¶ [0012).

Regarding claim 15, this claim defines an apparatus claim that corresponds to device claim 4 and does not define beyond limitations of claim 4. Therefore, claim 15 is rejected with the same rational as in the rejection of claim 4. 
 
Examiner note:
11.	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ginter et al. US 2005/0177716 disclose system and methods for secure transaction management and electronic rights protection.
Uriarte et al. 2017 IEEE Access disclose an efficient message exchange protocol, the Hidra protocol, which implements mutual authentication, expressive policy injection, tight enforcement and accounting for further tracking and auditing purposes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437